STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE          OF    LOUISIANA                                                NO.    2022   KW   0167


VERSUS


CURTIS          HALL                                                          MARCH    28,       2022




In    Re:             Curtis       Hall,     applying        for    supervisory        writs,      22nd
                      Judicial      District      Court,      Parish     of    St.    Tammany,      No.

                      577425.




BEFORE:               McDONALD,        LANIER,   AND   WOLFE,      JJ.


           WRIT       DENIED.


                                                       JMM

                                                     WIL
                                                       EW




     URT       OF   APPEAL,       FIRST    CIRCUIT




           D        UTY   CLERK   OF    COURT
                      FOR   THE   COURT